UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period :	August 1, 2014 — July 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax-Free High Yield Fund PutnamTax-Free High YieldFund Annual report7 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 57 About the Trustees 58 Officers 60 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. The value of bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A number of questions have emerged during the past year regarding the pace of growth in the global economy, resolution of Greece’s debt crisis, and changes in central bank policy, as the U.S. Federal Reserve has communicated its intentions to begin lifting interest rates. Although prompted by U.S. economic strength, tighter U.S. monetary policy can cause market volatility and constrain growth in other regions. The Fed’s intentions contrast with the actions of central banks in Europe, Japan, and China, which are committed, for the foreseeable future, to low-interest-rate policies seeking to foster growth. Shortly after the end of your fund’s fiscal period, the People’s Bank of China even took the unexpected step of devaluing its currency in an attempt to reinvigorate the world’s second-largest economy. China’s action triggered widespread selling in global stock markets, highlighting the lack of consensus among investors about economic strength in many regions and the possible effects of tighter U.S. monetary policy. In the following pages, you will find a discussion of current economic and market conditions in addition to an update on your fund’s performance. Putnam’s experienced portfolio managers have research-driven viewpoints that guide their investment decisions in changing markets. You can also consult with your financial advisor regarding the current market environment, and whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, we thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees September 4, 2015 Performance snapshot Annualized total return (%) comparison as of 7/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. 4     Tax-Free High Yield Fund Interview with your fund’s portfolio manager Paul M. Drury, CFA Paul, what was the market environment like for municipal bonds during the 12-month reporting period ended July31, 2015? Tax-free bonds, as measured by the Barclays Municipal Bond Index, achieved favorable absolute and relative performance, outperforming most taxable bond indexes for the reporting period. It was not a smooth ride, however, as the asset class encountered headwinds at times, most notably this past spring. Along with the rest of the fixed-income universe, municipal bonds succumbed to renewed uncertainty about the timing of the Federal Reserve’s intentions to increase U.S. interest rates and Greece’s ability to secure a deal with its international creditors. As investors became more risk averse, a sell-off in the financial markets ensued. However, municipal bonds regained some of their footing in July, despite the ongoing challenges in Puerto Rico. Technicals — or the market’s supply and demand dynamics — continued to provide a solid underpinning for the asset class. The supply of municipal bond issuance has been relatively heavy — almost 50% higher in the first half of 2015 than for the same period in 2014. The bulk of new issuance has been for refinancing activity as municipal issuers took advantage of the low-interest-rate environment to replace their older, higher-coupon bonds with lower-cost debt. So the supply side has been robust despite some hesitancy Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/15. See pages 4 and 11–14 for additional fund performance information. Index descriptions can be found on page 16. Tax-Free High Yield Fund     5 on the part of state and local governments to issue new bonds. Investor demand for tax-free bonds has been fairly decent as well. With interest rates still relatively low and fundamental credit quality stable, investors continued to seek out the yields offered by relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. Consequently, credit spreads [the difference in yield between higher- and lower-quality municipal bonds] tightened during the period, resulting in slightly better returns for lower-quality investments than for higher-quality investments. That said, the municipal bond market did experience outflows in May and June, as a timeline for Fed action on a rate hike came into clearer focus, and again in early July, as a result of concerns about Puerto Rico’s default risk. How did Putnam Tax-Free High Yield Fund perform in this environment? The fund’s return before sales charges outperformed the benchmark, the Barclays Municipal Bond Index, as well as the average return of its Lipper peer group for the 12months ended July31, 2015. How does the outlook for a Fed rate increase influence your portfolio strategy? We monitor Fed policy because of the correlation between U.S. Treasuries and tax-exempt bonds. Historically, tax-exempt bonds have tended to follow Treasuries directionally, although not necessarily with the same Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 7/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Tax-Free High Yield Fund “Markets can become disjointed and create opportunities, as nervous investors react to headlines, not fundamentals.” Paul Drury magnitude of movement. Given expectations for a Fed rate hike, economic trends in the broader U.S. economy, and technicals in the municipal marketplace, we continued to manage the portfolio with a slightly defensive bias. We kept the fund’s duration positioning, or interest-rate sensitivity, below the median of its Lipper peer group. We accomplished this posture in part by holding a slightly higher cash position to help shelter the portfolios from price pressures while also providing some liquidity to act swiftly should timely investment opportunities present themselves. The portfolio retained its overweight exposure to municipal bonds rated Baa relative to the benchmark throughout the period. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects, and underweighted local general obligation [G.O.] bonds relative to the benchmark. G.O.s rely on the taxing power of the issuer and the health of the local economy to make payments from property taxes or sales and income taxes. We maintained our underweight exposure to issuers in Puerto Rico relative to the fund’s Lipper peer group, Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/15. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Tax-Free High Yield Fund     7 given our negative credit outlook for the Commonwealth. At the sector level, we favored transportation, higher education, continuing-care retirement communities, and essential service utilities bonds relative to the fund’s Lipper peer group. Overall, this positioning contributed positively to performance. Our shorter-duration positioning was a modest detractor from relative performance versus our Lipper peers, as interest rates moved lower during the period. An underweight position in non-rated bonds versus our Lipper peers also was a headwind for performance, as demand for high-yield municipal bonds helped push prices higher. How do you think the dramatic decline in oil prices will play out across the municipal bond market? Lower oil and energy prices should be a net positive for the municipal bond market, in our opinion. We believe certain sectors, such as transportation, could see a positive impact from the decline in prices. However, we also believe that oil-producing states, such as Alaska, North Dakota, and Texas, are likely to see falling revenues as production decreases or ceases over a period of time. In the cases of Alaska and North Dakota, however, these states typically have not issued much municipal bond debt and have set aside what we believe are healthy reserves to ease budget pressures that typically accompany such a downturn. In the case of Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Tax-Free High Yield Fund Texas, we believe the decline in oil and energy prices could be more widely felt. If oil prices remain low for an extended period, affected issuers may come under more pressure, in our opinion. The susceptibility of local G.O. bonds to macroeconomic developments, such as a sharp decline in oil prices, reinforces our predisposition to underweight G.O. bonds in the portfolio relative to the benchmark. Illinois, Chicago, and Puerto Rico have been confronting fiscal challenges recently. What does this mean for the municipal bond market? The overall fiscal health and creditworthiness of the municipal bond market remain sound, in our opinion. High-profile outliers, such as Illinois, Chicago, and Puerto Rico, have garnered much media attention, but we still expect defaults overall to remain low. According to Bank of America Merrill Lynch, the default rate stood at 0.01% through July2015, a fraction of the $3.6 trillion municipal bond market. Illinois and Chicago are confronting significant pension-funding obligations. In May, Moody’s Investors Service downgraded Chicago’s bond rating to below investment grade, citing a recent Illinois court ruling rejecting state pension reforms, thereby driving up borrowing costs for the city. However, investors should bear in mind that the rating agencies have differing views about Chicago’s credit quality. We also believe that comparisons with Detroit, which filed the largest municipal bankruptcy in U.S. history in 2013, are overstated. The scales of Chicago’s challenges are different, in our opinion, as are the economic and demographic profiles of the two cities. Puerto Rico’s bonds are widely held for their triple [federal, state, and local] tax-exempt status. After years of crippling government deficits, these bonds have traded at distressed levels for the past two years. This past June, the governor of Puerto Rico announced that the U.S. territory was unable to service its outstanding debt and called for the Commonwealth to be allowed to restructure its debt. Puerto Rico subsequently defaulted on an August1 debt payment, the first time in the Commonwealth’s history. We believe the probable restructuring of Puerto Rico’s debt is an important event and, in our opinion, will likely be a time-consuming process, which will increase price volatility, as investors reassess their risk tolerances. However, we do not see the latest development as a systemic threat to the municipal bond market at this time. [See In the News on page 10.] What factors are likely to influence the performance of municipal bonds in the coming months? At the Fed’s two-day policy meeting this past July, Fed Chair Janet Yellen stated that with the U.S. economy and job market continuing to strengthen, she expects a rate hike will be needed later this year. However, while Fed officials noted solid job gains, they added that they still needed to see “some” further improvement in the labor market and to be more confident that today’s low inflation will rise to their 2% medium-term target. At period-end, most economists were forecasting a pickup in U.S. growth later this year and a move by the Fed in September to begin tightening monetary policy. Just following the close of the reporting period, however, China devalued its currency against the U.S. dollar, sparking a sharp sell-off in the global markets. After considerable volatility, the markets rebounded within days on reassuring comments from central bankers and positive U.S. economic data. However, worries about the pace of global growth and market volatility persisted, intensifying the debate about whether the U.S. economy had picked up enough steam for Fed officials to introduce their first rate increase in nearly a decade. Against this backdrop, the fund remains defensively positioned for modestly higher rates going forward. However, as experience has Tax-Free High Yield Fund     9 taught us, there can be attractive investment opportunities even in a rising-rate environment. Markets can become disjointed and create opportunities to buy bonds at attractive spreads, as nervous investors react to headlines, not fundamentals. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Paul M. Drury, CFA, has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio managers are Susan A. McCormack, CFA, and Thalia Meehan, CFA. IN THE NEWS Puerto Rico defaulted on one of its debt obligations on August1, 2015, by paying only a fraction of the $58 million payment due on its Public Finance Corporation bonds. Other payments were made on July1 as well as on August1, but to other entities with clearer contractual obligations. The default was not unexpected, as the governor of the U.S. island territory announced in late June that the Commonwealth was struggling to meet its $72 billion debt burden and that he would seek a moratorium with creditors. Puerto Rico is facing serious liquidity issues, and because it is not a state or municipality, it is not eligible for debt restructuring under the U.S. bankruptcy code. While the governor takes steps to further reduce expenditures, policymakers are working on a restructuring plan that is expected in late August. Illinois and Chicago are also confronting their own fiscal challenges, largely because of unfunded pension obligations. The situation could potentially lead to significantly higher taxes and/or cuts in state and city spending. Illinois has one of the worst-funded state-employee pension systems in the nation. Chicago faces about $20 billion in unfunded pension liabilities. This past May, Moody’s Investors Service downgraded Chicago’s bond rating to junk status. While Moody’s downgrade of the nation’s third-largest city was a newsworthy development, Chicago still holds investment-grade ratings of A– from Kroll Bond Rating Agency and BBB+ from Standard & Poor’s and Fitch Ratings. Going forward, headlines and further downgrades may continue. 10     Tax-Free High Yield Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/15 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 6.16% 6.02% 6.16% 6.16% 5.33% 5.33% 5.92% 5.80% 5.94% 10 years 57.19  50.90  49.51  49.51  45.78  45.78  53.08  48.11  58.09  Annualaverage 4.63  4.20  4.10  4.10  3.84  3.84  4.35  4.01  4.69  5 years 33.63  28.28  29.61  27.61  28.64  28.64  31.86  27.57  35.43  Annualaverage 5.97  5.11  5.32  5.00  5.17  5.17  5.69  4.99  6.25  3 years 11.87  7.40  9.88  6.95  9.30  9.30  10.98  7.37  12.71  Annualaverage 3.81  2.41  3.19  2.26  3.01  3.01  3.53  2.40  4.07  1 year 5.48  1.26  4.91  –0.09  4.75  3.75  5.20  1.78  5.79  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Tax-Free High Yield Fund     11 Comparative index returns For periods ended 7/31/15 Barclays Municipal Bond Index Lipper High Yield Municipal Debt Funds category average* Annual average (life of fund) 6.77%    6.30%    10 years 56.37     45.84     Annual average 4.57     3.80     5 years 23.98     32.52     Annual average 4.39     5.78     3 years 8.66     11.78     Annual average 2.81     3.77     1 year 3.56     5.34     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/15, there were 145, 115, 108, 64, and 4 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 7/31/05 to 7/31/15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,951 and $14,578, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,811. A $10,000 investment in the fund’s class Y shares would have been valued at $15,809. 12     Tax-Free High Yield Fund Fund price and distribution information For the 12-month period ended 7/31/15 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.545889 $0.468379 $0.449518 $0.512413 $0.574948 Capital gains 2 — Total $0.545889 $0.468379 $0.449518 $0.512413 $0.574948 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 7/31/14 $12.27 $12.78 $12.29 $12.29 $12.27 $12.68 $12.31 7/31/15 12.39 12.91 12.42 12.42 12.39 12.81 12.44 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 4.11% 3.94% 3.48% 3.33% 3.84% 3.72% 4.32% Taxable equivalent 4 7.26 6.96 6.15 5.88 6.78 6.57 7.63 Current 30-day SEC yield 5 N/A 2.87 2.37 2.22 N/A 2.63 3.22 Taxable equivalent 4 N/A 5.07 4.19 3.92 N/A 4.65 5.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1For some investors, investment income may be subject to the federal alternative minimum tax. 2Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4Assumes maximum 43.40% federal tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. 5Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Tax-Free High Yield Fund     13 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 6.17% 6.02% 6.17% 6.17% 5.33% 5.33% 5.92% 5.81% 5.94% 10 years 57.00  50.72  49.33  49.33  45.49  45.49  52.78  47.81  57.65  Annualaverage 4.61  4.19  4.09  4.09  3.82  3.82  4.33  3.99  4.66  5 years 34.46  29.08  30.42  28.42  29.55  29.55  32.68  28.36  36.16  Annualaverage 6.10  5.24  5.46  5.13  5.31  5.31  5.82  5.12  6.37  3 years 13.60  9.06  11.49  8.51  11.07  11.07  12.69  9.03  14.44  Annualaverage 4.34  2.93  3.69  2.76  3.56  3.56  4.06  2.92  4.60  1 year 5.40  1.18  4.74  –0.26  4.58  3.58  5.12  1.70  5.63  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/14 0.80% 1.42% 1.57% 1.07% 0.57% Annualized expense ratio for the six-month period ended 7/31/15* 0.81% 1.43% 1.58% 1.08% 0.58% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 14     Tax-Free High Yield Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2015, to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.00 $7.05 $7.79 $5.33 $2.87 Ending value (after expenses) $991.50 $989.30 $987.80 $990.20 $993.50 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2015, use the following calculation method. To find the value of your investment on February 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.06 $7.15 $7.90 $5.41 $2.91 Ending value (after expenses) $1,020.78 $1,017.70 $1,016.96 $1,019.44 $1,021.92 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Tax-Free High Yield Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     Tax-Free High Yield Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2015, Putnam employees had approximately $517,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Tax-Free High Yield Fund     17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: •That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18     Tax-Free High Yield Fund fund, and the continued application of certain reductions and waivers noted below; and •That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most Tax-Free High Yield Fund     19 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality 20     Tax-Free High Yield Fund of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper High Yield Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 136, 112 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Tax-Free High Yield Fund     21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22     Tax-Free High Yield Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax-Free High Yield Fund     23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Tax-Free Income Trust and Shareholders of Putnam Tax-Free High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Tax-Free High Yield Fund (the “fund”) at July 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2015 by correspondence with the custodian and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsSeptember 4, 2015 24     Tax-Free High Yield Fund The fund’s portfolio 7/31/15 Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificates of Participation FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. Radian Insd. Radian Group Insured U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.4%)* Rating** Principalamount Value Alabama (1.7%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 $2,300,000 $2,473,742 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6 1/2s, 10/1/53 BBB– 3,000,000 3,449,160 zero%, 10/1/46 BBB– 8,800,000 5,796,472 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A 6 1/4s, 11/1/33 BBB 3,000,000 3,435,360 5.8s, 5/1/34 Baa2 1,750,000 1,995,578 17,150,312 Arizona (3.2%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) Ser. A, 7 5/8s, 12/1/29 (escrow)F D/P 5,575,000 16,664 7 1/4s, 12/1/19 (escrow)F D/P 500,000 1,495 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 A3 4,000,000 4,373,800 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth. Network), 5s, 12/1/42 (Prerefunded 12/1/17) AAA/P 1,100,000 1,204,467 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 4,800,000 5,494,944 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6.3s, 7/1/42 BB/F 430,000 444,930 (Great Hearts Academies), 6s, 7/1/32 BB/F 300,000 317,517 (Choice Academies, Inc.), 5 3/8s, 9/1/32 BB+ 2,000,000 2,051,320 (Great Hearts Academies), 5s, 7/1/44 BB+ 3,950,000 4,006,525 (BASIS School, Inc.), 5s, 7/1/35 BB 1,500,000 1,512,765 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.) 5 1/4s, 6/1/35 BBB 1,395,000 1,395,363 5.05s, 6/1/25 BBB 2,450,000 2,450,441 Tax-Free High Yield Fund     25 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Arizona cont. Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A– $1,525,000 $1,807,369 5s, 12/1/37 A– 1,430,000 1,577,004 5s, 12/1/32 A– 1,500,000 1,660,245 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6s, 12/1/32 BB–/P 1,350,000 1,447,970 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 1,600,000 1,612,256 Yavapai Cnty., Indl. Dev. Ed. Auth. 144A Rev. Bonds, Ser. A, 5s, 9/1/34 BB+ 500,000 496,940 31,872,015 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BB+/P 2,000,000 2,073,000 2,073,000 California (13.0%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6s, 7/1/31 BBB+/F 1,295,000 1,478,942 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 (Prerefunded 2/1/17) A– 7,000,000 7,313,110 5 1/4s, 2/1/37 (Prerefunded 2/1/17) A– 2,705,000 2,830,079 CA Muni. Fin. Auth. Rev. Bonds (Emerson College), 6s, 1/1/42 Baa1 3,330,000 3,948,647 (Cmnty. Med. Ctrs.), Ser. A, 5s, 2/1/46 A– 2,500,000 2,681,475 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6s, 7/1/33 BBB– 1,000,000 1,105,810 (Klare Holdings), Ser. A, 5s, 7/1/34 BB+ 2,075,000 2,136,524 CA State G.O. Bonds, 5s, 9/1/30 Aa3 6,000,000 6,836,460 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5 1/4s, 8/15/39 BBB 800,000 873,872 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A 5 1/4s, 8/1/42 BB+ 850,000 874,514 5s, 8/1/32 BB+ 665,000 689,592 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 5,000,000 5,243,550 CA State Poll. Control Fin. Auth. VRDN (Pacific Gas & Elec. Co.), Ser. E, 0.01s, 11/1/26 VMIG1 2,500,000 2,500,000 CA State Pub. Wks. Board Rev. Bonds Ser. A-1, 6s, 3/1/35 A1 2,000,000 2,371,900 (States Prisons — LA), Ser. C, 5 3/4s, 10/1/31 A1 1,000,000 1,212,920 (Judicial Council Projects), Ser. D, 5s, 12/1/31 A1 1,000,000 1,124,160 (Capital Projects), Ser. A, 5s, 4/1/30 A1 5,000,000 5,666,800 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB+/F 2,500,000 2,771,450 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/47 BB/P 500,000 530,345 26     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/42 BB/P $1,750,000 $1,867,058 (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 6,000,000 6,494,340 (Terraces at San Joaquin Gardens), Ser. A, 5 5/8s, 10/1/32 BB/P 1,105,000 1,171,245 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,500,000 1,654,140 (899 Charleston, LLC), Ser. A, 5 1/4s, 11/1/44 BB/P 850,000 850,544 (American Baptist Homes of the West), 5s, 10/1/43 BBB+/F 1,000,000 1,048,320 (Sr. Living-Presbyterian Homes), Ser. A, 4 7/8s, 11/15/36 BBB– 1,000,000 988,830 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB+ 3,300,000 3,378,936 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02 5.05s, 9/2/35 BB+/P 1,760,000 1,760,176 5s, 9/2/30 BB+/P 1,685,000 1,685,253 Chula Vista, Cmnty. Fac. Dist. Special Tax Bonds (No. 07-I Otay Ranch Village Eleven), 5.1s, 9/1/26 BBB–/P 335,000 339,556 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6s, 1/15/53 BBB– 5,145,000 5,964,033 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 12,000,000 9,733,800 Ser. A-1, 5 1/8s, 6/1/47 B3 7,390,000 5,738,705 La Verne, COP (Brethren Hillcrest Homes), 5s, 5/15/36 BBB–/F 775,000 812,363 Long Beach, Bond Fin. Auth. Rev. Bonds (Natural Gas Purchase), Ser. A, 5 1/2s, 11/15/37 A– 2,000,000 2,351,200 M-S-R Energy Auth. Rev. Bonds Ser. A, 6 1/2s, 11/1/39 A– 1,250,000 1,636,500 Ser. B, 6 1/2s, 11/1/39 A– 2,000,000 2,618,400 North Natomas, Cmnty. Fac. Special Tax Bonds, Ser. D, 5s, 9/1/26 BBB+/P 1,070,000 1,084,477 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 6 1/4s, 8/1/30 BBB/P 1,500,000 1,823,160 (Election 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 1,500,000 1,688,520 Oakley, Pub. Fin. Auth. Special Assmt. Bonds, 5s, 9/2/31 BBB 1,645,000 1,767,470 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/37 BB+/P 1,000,000 1,080,190 Riverside Cnty., Trans. Comm. Toll Rev. Bonds, Ser. A, 5 3/4s, 6/1/44 BBB– 750,000 838,965 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. B, zero%, 8/1/44 Aa2 15,000,000 4,059,900 Tax-Free High Yield Fund     27 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value California cont. San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C, zero%, 7/1/40 Aa3 $5,000,000 $1,707,850 San Francisco City & Cnty. Redev. Agcy. Cmnty. Fac. Dist. Special Tax Bonds (No. 6 Mission Bay South), Ser. A, 5.15s, 8/1/35 BBB–/P 1,000,000 1,000,220 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BBB–/P 8,000,000 1,655,920 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South Redev.), Ser. D, 6 1/2s, 8/1/31 BBB+ 500,000 565,530 Santaluz, Cmnty. Fac. Dist. No. 2 Special Tax Bonds (Impt. Area No. 1), Ser. A 5s, 9/1/29 (Prerefunded 9/1/21) BBB+ 985,000 1,084,978 5s, 9/1/28 (Prerefunded 9/1/21) BBB+ 990,000 1,093,940 Selma, Unified School Dist. G.O. Bonds (Election of 2006), Ser. C, AGO, zero%, 8/1/37 AA 2,400,000 854,880 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/4s, 11/1/21 A3 1,500,000 1,707,120 Sunnyvale, Special Tax Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 3,780,000 3,786,086 128,082,755 Colorado (3.5%) Central Platte Valley, Metro. Dist. G.O. Bonds, 5s, 12/1/43 BB+ 850,000 872,644 CO Pub. Hwy. Auth. Rev. Bonds (E-470), zero%, 9/1/41 Baa1 1,000,000 332,350 Ser. A, NATL, zero%, 9/1/28 AA– 5,000,000 3,060,700 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 857,174 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB+/F 800,000 879,632 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 2,850,000 2,907,200 (Evangelical Lutheran Good Samaritan Society), 5 5/8s, 6/1/43 Baa1 650,000 715,267 (Evangelical Lutheran Good Samaritan Society), 5 1/2s, 6/1/33 Baa1 200,000 221,668 (Valley View Assn.), 5 1/4s, 5/15/42 A– 3,025,000 3,180,546 (Christian Living Cmntys.), 5 1/4s, 1/1/37 BB–/P 750,000 770,468 (Valley View Assn.), 5 1/8s, 5/15/37 A– 1,000,000 1,049,970 (Christian Living Cmntys.), 5 1/8s, 1/1/30 BB–/P 1,415,000 1,463,676 (Evangelical Lutheran Good Samaritan Society), Ser. A, 5s, 6/1/40 Baa1 1,250,000 1,329,738 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB+/F 2,100,000 2,203,488 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 Baa1 5,250,000 5,541,218 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 12,000,000 5,482,200 28     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Colorado cont. Eaton, Area Park & Recreation Dist. G.O. Bonds, 5 1/4s, 12/1/34 BB/P $330,000 $341,111 Plaza, Tax Alloc. Bonds (Metro. Dist. No. 1), 5s, 12/1/40 BB/P 3,000,000 3,014,400 34,223,450 Connecticut (0.3%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2, 0.01s, 7/1/36 VMIG1 3,100,000 3,100,000 3,100,000 Delaware (0.7%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 1,700,000 1,892,729 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 5,000,000 5,411,500 7,304,229 District of Columbia (1.5%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB 6,000,000 6,353,340 (Kipp Charter School), 6s, 7/1/33 BBB+ 1,000,000 1,146,770 DC, Rev. Bonds (Methodist Home of The DC (The)), Ser. A, 5 1/4s, 1/1/39 BB–/P 765,000 751,811 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (2nd Sr. Lien), Ser. B zero%, 10/1/40 Baa1 995,000 283,774 zero%, 10/1/38 Baa1 20,000,000 6,345,000 14,880,695 Florida (5.7%) Capital Trust Agcy Rev. Bonds (Faulk Sr. Svcs., LLC), 6 3/4s, 12/1/44 B–/P 335,000 310,900 Fishhawk, CCD IV Special Assmt. Bonds, 7 1/4s, 5/1/43 B/P 600,000 646,680 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5s, 11/15/36 B/P 1,000,000 1,017,330 Heritage Harbour Marketplace Cmnty., Dev. Dist. Special Assmt. Bonds, 5.6s, 5/1/36 D/P 2,130,000 1,482,672 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 440,000 458,942 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 5,250,000 5,260,710 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5s, 11/15/40 A2 1,075,000 1,153,260 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 1,820,000 1,921,574 Lakewood Ranch, Stewardship Dist. Special Assmt. Bonds, 4 7/8s, 5/1/35 BB–/P 1,000,000 991,290 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BBB– 4,925,000 5,098,409 (Shell Pt./Alliance), 5s, 11/15/32 BBB– 3,210,000 3,324,597 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.2s, 12/15/25 Ba1 1,000,000 1,013,130 Tax-Free High Yield Fund     29 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Florida cont. Miami-Dade Cnty., Aviation Rev. Bonds Ser. B, 5s, 10/1/41 A2 $4,500,000 $4,806,945 Ser. A, 5s, 10/1/38 A 1,750,000 1,908,533 Miami-Dade Cnty., Indl. Dev. Auth. Rev. Bonds (Pinecrest Academy, Inc.), 5s, 9/15/34 BBB– 1,750,000 1,798,913 Middle Village Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A, 6s, 5/1/35 D/P 1,860,000 1,605,831 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5s, 5/1/29 BB–/P 750,000 789,750 Myrtle Creek, Impt. Dist. Special Assmt. Bonds, Ser. A, 5.2s, 5/1/37 B+/P 1,800,000 1,810,368 Orlando Cmnty. Redev. Agcy. Tax Alloc. Bonds (Republic Drive/Universal), 5s, 4/1/24 A–/F 2,000,000 2,201,600 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 6,000,000 6,552,213 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 1,360,000 1,132,186 Sarasota Cnty., Hlth. Fac. Auth. Retirement Fac. Rev. Bonds (Village On The Isle), 5 1/2s, 1/1/27 A–/F 1,950,000 2,079,110 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 1,440,000 1,555,416 Town Ctr. at Palm Coast, Cmnty. Dev. Dist. Special Assmt. Bonds, 6s, 5/1/36 B–/P 1,660,000 1,564,201 Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5s, 5/1/33 BB–/P 1,000,000 1,017,900 Village Cmnty. Dev. Dist. No. 11 Special Assmt. Bonds, 4 1/2s, 5/1/45 BB–/P 1,500,000 1,477,800 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6 1/8s, 5/1/39 BB/P 815,000 941,488 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5s, 5/1/22 BBB–/P 585,000 609,231 Village Community Development District No. 10 Special Assmt. Bonds, 5 3/4s, 5/1/31 BB/P 1,200,000 1,367,628 55,898,607 Georgia (2.5%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/32 A1 1,150,000 1,298,753 5s, 1/1/31 A1 1,925,000 2,181,583 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 (Prerefunded 11/1/19) Aa3 5,000,000 6,042,700 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8 3/4s, 6/1/29 BB 2,000,000 2,461,040 Cobb Cnty., Dev. Auth. Student Hsg. Rev. Bonds (Kennesaw State U. Real Estate Oblig. Group), Ser. C, 5s, 7/15/38 Baa2 1,250,000 1,306,775 GA State Private College & U. Auth. Rev. Bonds (Mercer U.), Ser. A, 5s, 10/1/32 Baa2 1,100,000 1,182,412 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 5/8s, 11/15/39 BBB+ 1,200,000 1,360,452 30     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Georgia cont. Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A– $1,255,000 $1,468,664 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 3,150,000 3,316,604 Med. Ctr. Hosp. Auth. Rev. Bonds (Spring Harbor Green Island), 5 1/4s, 7/1/27 BB–/P 2,375,000 2,404,474 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 BB/P 1,400,000 1,433,068 24,456,525 Guam (0.2%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,120,980 Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B+ 500,000 550,815 1,671,795 Hawaii (1.1%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 1,350,000 1,690,713 (Hawaiian Elec. Co. — Subsidiary), 6 1/2s, 7/1/39 Baa1 7,000,000 8,001,840 (Kahala Nui), 5 1/8s, 11/15/32 BBB/F 1,050,000 1,132,131 10,824,684 Illinois (6.1%) Chicago, G.O. Bonds Ser. D-05, 5 1/2s, 1/1/37 BBB+ 3,250,000 3,150,485 Ser. A, 5s, 1/1/36 BBB+ 1,000,000 917,280 Ser. A, 5s, 1/1/34 BBB+ 3,100,000 2,864,431 Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 5,044,000 5,052,625 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5 1/4s, 12/1/35 BBB 4,000,000 3,703,080 Chicago, Motor Fuel Tax Rev. Bonds AGM, 5s, 1/1/30 AA+ 200,000 212,828 5s, 1/1/28 AA+ 1,000,000 1,037,470 Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. A, 5 3/4s, 1/1/39 A2 5,000,000 5,697,350 Chicago, Wtr. Wks Rev. Bonds 5s, 11/1/42 A– 650,000 664,203 (2nd Lien), 5s, 11/1/39 A– 1,075,000 1,110,260 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing), 5 5/8s, 3/1/36 B/P 900,000 902,556 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 BBB+ 3,500,000 4,261,390 (Rush U. Med. Ctr.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/1/38 (Prerefunded 11/1/18) Aaa 2,150,000 2,569,530 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 (Prerefunded 8/15/19) AAA/P 5,250,000 6,422,903 (IL Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,425,000 1,706,210 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 Caa1 4,155,000 4,391,918 (Roosevelt U.), 6 1/2s, 4/1/39 Baa3 2,000,000 2,128,880 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 2,000,000 2,144,500 Tax-Free High Yield Fund     31 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Illinois cont. IL Fin. Auth. Solid Waste Disposal Rev. Bonds (Waste Mgmt., Inc.), Ser. A, 5.05s, 8/1/29 A– $5,045,000 $5,110,383 IL State G.O. Bonds, 5 1/4s, 2/1/30 A3 1,000,000 1,048,110 IL State Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. A, 5s, 11/15/33 A1 1,500,000 1,666,485 IL State Sports Fac. Auth. Rev. Bonds, AGM, 5 1/4s, 6/15/32 AA 1,000,000 1,095,570 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,498,343 60,356,790 Indiana (1.2%) IN State Fin. Auth. Rev. Bonds (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/34 BBB– 3,750,000 4,082,738 (OH Valley Elec. Corp.), Ser. A, 5s, 6/1/32 Baa3 1,750,000 1,854,563 IN State Fin. Auth. VRDN, Ser. A-2, 0.1s, 2/1/37 VMIG1 4,015,000 4,015,000 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6 3/4s, 1/1/34 B+/P 1,875,000 2,262,225 12,214,526 Iowa (1.9%) IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A 5 1/2s, 7/1/25 BB+ 3,185,000 3,245,515 5s, 7/1/20 BB+ 1,700,000 1,740,715 IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC), 5 1/2s, 12/1/22 BB– 1,500,000 1,583,595 (IA Fertilizer Co.), 5 1/4s, 12/1/25 BB– 3,000,000 3,263,070 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 10,000,000 8,799,500 18,632,395 Kansas (0.2%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village, Inc.), 7 1/4s, 5/15/39 BB/P 1,500,000 1,662,570 5 3/8s, 5/15/27 BB/P 500,000 506,675 2,169,245 Kentucky (1.2%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Masonic Home Indpt. Living II) 7 3/8s, 5/15/46 BB–/P 1,350,000 1,528,551 7 1/4s, 5/15/41 BB–/P 900,000 1,015,344 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 2,000,000 2,257,180 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5 3/8s, 11/15/42 BB–/P 1,400,000 1,414,574 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U., Inc.), Ser. A, 6s, 5/1/38 Baa3 855,000 923,084 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 4,164,880 11,303,613 32     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Louisiana (0.6%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5s, 5/15/47 ## Baa1 $525,000 $558,679 LA State Pub. Fac. Solid Waste Disp. Auth. Rev. Bonds (LA Pellets, Inc.), Ser. A, 8 3/8s, 7/1/39 B–/P 1,000,000 1,025,420 Pub. Fac. Auth. Dock & Wharf 144A Rev. Bonds (Impala Warehousing, LLC), 6 1/2s, 7/1/36 B+/P 1,000,000 1,110,690 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 A3 2,250,000 2,260,328 St. Tammany, Public Trust Fin. Auth. Rev. Bonds (Christwood), 5 1/4s, 11/15/37 BB/P 765,000 767,165 5,722,282 Maine (0.4%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Ba2 3,000,000 3,569,850 3,569,850 Maryland (0.8%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 1,700,000 1,978,817 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Peninsula Regl. Med. Ctr.), 5s, 7/1/39 A2 1,500,000 1,633,680 Westminster, Rev. Bonds (Lutheran Village at Miller’s Grant, Inc. (The)), Ser. A, 6s, 7/1/34 B–/P 750,000 792,840 (Carroll Lutheran Village, Inc.), 5 1/8s, 7/1/34 BB/P 3,000,000 3,109,470 7,514,807 Massachusetts (4.9%) MA State VRDN (Construction Loan), Ser. A, 0.01s, 3/1/26 VMIG1 2,400,000 2,400,000 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 2,140,000 2,474,589 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 1,816,363 1,707,418 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/31 B–/P 704,147 672,270 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 500,000 553,065 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5 3/4s, 7/15/43 Baa3 1,000,000 1,107,320 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 238,451 200,881 (New England Conservatory of Music), U.S. Govt. Coll., 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,900,000 2,130,660 (Wheelock College), Ser. C, 5 1/4s, 10/1/37 BBB 2,000,000 2,108,600 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 2,115,680 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 1,186,016 7,175 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 2,150,000 2,216,349 Tax-Free High Yield Fund     33 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 B+ $6,035,000 $6,055,700 (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 (In default) † D/P 972,870 97 (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,400,000 1,607,088 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 2,125,000 2,378,725 (Springfield College), 5 5/8s, 10/15/40 Baa1 3,500,000 3,794,700 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB+ 3,950,000 3,951,699 (Winchester Hosp.), 5 1/4s, 7/1/38 A– 3,050,000 3,331,698 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 1,400,000 1,430,324 (Milford Regl. Med.), Ser. E, 5s, 7/15/32 Baa3 1,000,000 1,018,320 (Milford Regl. Med.), Ser. E, 5s, 7/15/27 Baa3 2,750,000 2,826,313 (Emerson Hosp.), Ser. E, Radian Insd., 5s, 8/15/25 AA 3,500,000 3,510,465 47,599,136 Michigan (1.4%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB– 1,505,000 1,553,446 Ann Arbor, Econ. Dev. Corp. Ltd. Oblig. Rev. Bonds (Glacier Hills, Inc.), 8 3/8s, 1/15/19 (Escrowed to maturity) AA+ 1,099,000 1,228,990 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 700,000 795,102 Ser. A, 5 1/4s, 7/1/39 Ba1 500,000 489,970 MI State Fin. Auth. Rev. Bonds (Presbyterian Villages of MI), 5 1/2s, 11/15/45 BB+/F 1,000,000 994,070 (Local Govt. Program Detroit Wtr. & Swr.), Ser. D4, 5s, 7/1/34 BBB+ 1,900,000 1,993,157 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 4,400,000 4,974,640 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 1,675,000 1,724,128 13,753,503 Minnesota (2.1%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.) 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,550,000 1,782,454 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 850,000 977,475 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 1/2s, 10/1/41 B/P 1,000,000 1,000,220 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 1,375,000 1,445,730 (Presbyterian Homes), 6s, 10/1/27 BB/P 1,250,000 1,329,813 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/31 BBB 1,500,000 1,559,145 Otsego, Charter School Lease Rev. Bonds (Kaleidoscope Charter School), Ser. A 5s, 9/1/44 BB+ 925,000 916,564 5s, 9/1/34 BB+ 300,000 303,480 34     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Minnesota cont. Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.01s, 11/15/38 VMIG1 $2,050,000 $2,050,000 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A, 6 3/8s, 9/1/31 BBB– 500,000 575,060 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), U.S. Govt. Coll., 5 1/4s, 5/15/36 (Prerefunded 11/15/16) Aaa 5,035,000 5,344,552 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 (Prerefunded 11/15/15) BBB– 1,250,000 1,270,263 St. Paul, Hsg. & Redev. Auth. Hosp. Fac. Rev. Bonds (Healtheast Care Syst.), Ser. A, 5s, 11/15/40 BBB– 700,000 729,673 St. Paul, Port Auth. Solid Waste Disp. 144A Rev. Bonds (Gerdau St. Paul Steel Mill), Ser. 7, 4 1/2s, 10/1/37 Baa3 900,000 868,122 20,152,551 Mississippi (1.5%) MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 1,000,000 1,094,660 MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.01s, 12/1/30 VMIG1 7,150,000 7,150,000 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 5,400,000 6,113,556 14,358,216 Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P 750,000 765,848 765,848 Nebraska (0.7%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A3 1,500,000 1,651,830 (NE Gas No. 3), 5s, 9/1/32 A3 3,000,000 3,260,100 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 AA/F 1,825,000 2,046,081 6,958,011 Nevada (1.5%) Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151) 5s, 8/1/25 BB/P 300,000 300,000 5s, 8/1/20 BB/P 335,000 335,000 5s, 8/1/19 BB/P 1,100,000 1,100,000 5s, 8/1/18 BB/P 1,060,000 1,060,000 5s, 8/1/17 BB/P 1,255,000 1,255,000 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 745,000 767,603 Tax-Free High Yield Fund     35 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Nevada cont. Las Vegas, Special Assmt. Bonds 5s, 6/1/30 B+/P $575,000 $580,267 (Dist. No. 607 Local Impt.), 5s, 6/1/22 BBB–/P 460,000 491,735 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.03s, 6/1/42 VMIG1 8,840,000 8,840,000 14,729,605 New Hampshire (0.6%) NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. A, 0.01s, 6/1/31 VMIG1 5,620,000 5,620,000 NH State Bus. Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (10/1/19) (Casella Waste Syst., Inc.), 4s, 4/1/29 B1 650,000 653,686 6,273,686 New Jersey (6.2%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 3,500,000 3,593,170 NJ State Econ. Dev. Auth. Rev. Bonds (Paterson Charter School Science & Tech.), Ser. A, 6.1s, 7/1/44 BB+ 1,130,000 1,105,897 (Cranes Mill), Ser. A, 6s, 7/1/38 BBB–/F 1,750,000 1,799,543 (Paterson Charter School Science & Tech.), Ser. A, 6s, 7/1/32 BB+ 300,000 300,147 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 5,110,000 5,689,474 (Continental Airlines, Inc.), 5 1/2s, 6/1/33 BB– 2,000,000 2,201,260 (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 2,500,000 2,678,700 (Paterson Charter School), Ser. C, 5.3s, 7/1/44 BB+ 2,250,000 1,962,900 (Lions Gate), 5 1/4s, 1/1/44 BB–/P 500,000 508,810 (Continental Airlines, Inc.), 5 1/4s, 9/15/29 BB– 3,500,000 3,806,075 NJ State Econ. Dev. Auth. Energy Fac. Rev. Bonds (UMM Energy Partners, LLC), Ser. A 5s, 6/15/37 Baa3 1,000,000 1,042,370 4 3/4s, 6/15/32 Baa3 170,000 176,749 NJ State Econ. Dev. Auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5 5/8s, 11/15/30 BB– 1,000,000 1,128,820 NJ State Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB–/P 3,590,000 3,629,059 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 6,000,000 6,683,940 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Ba1 2,500,000 2,729,975 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,500,000 3,569,860 Salem Cnty., Poll Control Fin. Auth. Rev. Bonds (Chambers Cogeneration LP), Ser. A, 5s, 12/1/23 Baa3 1,400,000 1,521,954 Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5s, 6/1/41 B3 8,000,000 6,000,800 Ser. 1A, 4 3/4s, 6/1/34 B3 7,700,000 5,745,432 zero%, 6/1/41 A– 20,000,000 5,024,800 60,899,735 36     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value New Mexico (1.4%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa2 $3,000,000 $3,304,170 (San Juan), Ser. A, 4 7/8s, 4/1/33 Baa2 7,660,000 7,804,238 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa2 2,750,000 2,801,783 13,910,191 New York (3.7%) Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 3,000,000 3,475,110 Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, U.S. Govt. Coll., 6 7/8s, 7/1/40 (Prerefunded 7/1/18) AAA/P 715,000 835,663 NY City, Indl. Dev. Agcy. Rev. Bonds (Yankee Stadium — Pilot), AGO, 7s, 3/1/49 AA 1,000,000 1,183,690 NY City, Indl. Dev. Agcy. Special Fac. Mandatory Put Bonds (8/1/16) (JFK Intl. Arpt.), Ser. B, 2s, 8/1/28 BB/P 1,950,000 1,953,998 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 B+/P 675,000 695,642 (British Airways PLC), 5 1/4s, 12/1/32 BB 2,325,000 2,336,602 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 4,180,000 4,574,425 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 1,800,000 1,805,616 NY State Env. Fac. Corp. Solid Waste Disp. 144A Mandatory Put Bonds (12/2/19) (Casella Waste Syst., Inc.), 3 3/4s, 12/1/44 B1 1,500,000 1,498,050 NY State Liberty Dev. Corp. Rev. Bonds (7 World Trade Ctr.), Class 3, 5s, 3/15/44 Baa2 1,000,000 1,057,550 NY State Liberty Dev. Corp. 144A Rev. Bonds (World Trade Ctr.) Class 2, 5 3/8s, 11/15/40 BB–/P 1,250,000 1,310,850 Class 1, 5s, 11/15/44 BB–/P 3,250,000 3,276,163 Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB–/P 1,500,000 1,501,050 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.) 5 1/8s, 7/1/31 Ba2 2,310,000 2,476,366 5s, 7/1/42 Ba2 1,000,000 1,021,020 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 2,100,000 2,439,927 Syracuse, Indl. Dev. Agcy. Civic Fac. VRDN (Syracuse U.), Ser. A-1, 0.01s, 7/1/37 VMIG1 1,450,000 1,450,000 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Pace U.), Ser. A, 5 1/2s, 5/1/42 BB+ 2,750,000 3,045,103 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John’s Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B+ 500,000 500,170 36,436,995 Tax-Free High Yield Fund     37 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value North Carolina (1.1%) Dept. Trans. Private Activity Rev. Bonds (I-77 Hot Lanes), 5s, 12/31/37 BBB–/F $700,000 $741,468 NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 1,000,000 1,083,660 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6 1/8s, 11/1/38 BBB+/F 450,000 486,275 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 750,000 777,173 NC State Med. Care Comm. Hlth. Fac. Rev. Bonds (Pennybyrn at Maryfield, Inc.), 5s, 10/1/35 BB/P 625,000 640,650 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 3,500,000 3,674,720 (First Mtge. United Methodist), Ser. C, 5 1/2s, 10/1/32 BB+/P 2,000,000 2,002,920 (United Church Homes & Svcs. Oblig. Group), Ser. A, 5s, 9/1/37 BB/P 1,000,000 993,350 10,400,216 Ohio (3.7%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B– 3,300,000 2,779,326 Ser. A-2, 6s, 6/1/42 B3 2,500,000 2,025,250 Ser. A-2, 5 7/8s, 6/1/47 B3 7,000,000 5,621,070 Ser. A-2, 5 7/8s, 6/1/30 B– 6,055,000 4,989,744 Ser. A-2, 5 3/4s, 6/1/34 B– 6,425,000 5,098,238 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6s, 7/1/35 BBB– 3,000,000 3,286,770 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38F CCC/P 1,560,000 187,044 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 (Prerefunded 8/15/18) A3 1,550,000 1,722,562 Lucas Cnty., Hlth. Care Fac. Rev. Bonds (Lutheran Homes), Ser. A, 7s, 11/1/45 BB+ 500,000 545,060 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,000,000 1,117,130 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 4,850,000 5,209,094 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5s, 12/31/35 AA 1,375,000 1,501,761 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5 3/4s, 12/1/32 BB/F 2,225,000 2,376,678 (Memorial Hlth. Syst. Oblig. Group), 5 1/2s, 12/1/43 BB/F 235,000 244,541 36,704,268 38     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Oklahoma (0.5%) OK Cnty., Fin. Auth. Rev. Bonds (Epworth Village), Ser. A, 5s, 4/1/33 BB–/P $1,070,000 $934,324 Tulsa, Muni. Arpt. Trust Mandatory Put Bonds (6/1/25) (American Airlines, Inc.), 5s, 6/1/35 BB– 1,750,000 1,896,808 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.), Ser. B, 5 1/2s, 12/1/35 B+/P 2,000,000 2,131,880 4,963,012 Oregon (0.3%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Mirabella at South Waterfront), Ser. A, 5.4s, 10/1/44 BB–/P 1,000,000 1,086,410 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 1,800,000 1,990,890 3,077,300 Pennsylvania (3.3%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 3/4s, 10/15/40 Baa3 765,000 829,046 (Chatham U.), Ser. A, 5s, 9/1/35 BBB 1,000,000 1,062,310 (Chatham U.), Ser. A, 5s, 9/1/30 BBB 1,500,000 1,617,420 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (Env. Impt. — USX Corp.), 6 7/8s, 5/1/30 BB– 3,400,000 3,792,835 (United States Steel Corp.), 5 3/4s, 8/1/42 BB– 1,800,000 1,828,926 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (US Steel Corp.), 6 3/4s, 6/1/26 BB– 1,000,000 1,154,020 Chester Cnty., Indl. Dev. Auth. Rev. Bonds (Renaissance Academy Charter School), 5s, 10/1/34 BBB– 625,000 664,113 Cumberland Cnty., Muni. Auth. Rev. Bonds (Diakon Lutheran Social Ministries), 5s, 1/1/38 BBB+/F 1,900,000 1,983,980 (Diakon Lutheran Ministries), 5s, 1/1/36 (Prerefunded 1/1/17) BBB+/F 1,790,000 1,894,339 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc. Student Hsg. at Millersville U. of PA), 5s, 7/1/34 Baa3 800,000 850,776 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A 6 1/2s, 7/1/40 BB–/P 3,000,000 3,094,950 6 3/8s, 7/1/30 BB–/P 1,375,000 1,423,538 Montgomery Cnty., Higher Ed. & Hlth. Auth. Rev. Bonds (Arcadia U.), 5 1/4s, 4/1/30 BBB 1,530,000 1,638,599 Moon, Indl. Dev. Auth. Rev. Bonds (Baptist Homes Society Oblig. Group), 5 3/4s, 7/1/35 B+/P 2,000,000 1,963,860 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7s, 7/1/32 B/P 1,200,000 1,296,504 Northeastern PA Hosp. & Ed. Auth. Rev. Bonds (Wilkes U.), Ser. A, 5 1/4s, 3/1/42 BBB 1,000,000 1,037,620 PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 1,000,000 1,115,860 (Indiana U.), Ser. A, 5s, 7/1/32 BBB+ 500,000 533,935 Tax-Free High Yield Fund     39 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Pennsylvania cont. Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ $2,175,000 $2,374,078 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default) † D/P 5,263,244 6,579 (Graduate Hlth. Syst.), Ser. B, 6 1/4s, 7/1/13 (In default) *** † D/P 510,506 5 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 2,000,000 2,136,280 32,299,573 Puerto Rico (1.5%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 Ba2 2,295,000 2,302,872 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 3/4s, 7/1/41 Caa3 5,000,000 3,137,500 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. AA-2, 5.3s, 7/1/35 CCC– 600,000 409,536 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6 3/4s, 7/1/36 Caa3 5,000,000 3,000,000 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 CCC– 2,765,000 1,078,350 Ser. A, 5 3/8s, 8/1/39 CCC– 3,605,000 1,405,950 Ser. C, 5 3/8s, 8/1/36 CCC– 1,175,000 458,250 Ser. A, NATL, zero%, 8/1/43 AA– 20,000,000 3,011,600 14,804,058 Rhode Island (0.2%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5s, 6/1/50 BBB+/F 2,000,000 1,999,860 1,999,860 South Carolina (0.9%) SC State Pub. Svc. Auth. Rev. Bonds, Ser. A 5 1/2s, 12/1/54 AA– 6,000,000 6,715,200 5s, 12/1/50 AA– 2,000,000 2,171,180 8,886,380 Texas (10.6%) Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 5,150,000 5,699,196 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,850,000 4,162,351 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools) 6s, 8/15/33 BBB 500,000 582,255 5s, 8/15/32 BBB 2,100,000 2,242,107 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 2,000,000 2,257,680 Grand Parkway Trans. Corp. Rev. Bonds Ser. B, 5 1/4s, 10/1/51 AA+ 3,295,000 3,681,075 (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 900,000 979,038 40     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Texas cont. Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ $8,120,000 $8,120,000 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc. Term. Project), 6 1/2s, 7/15/30 BB– 3,200,000 3,720,416 Ser. B-1, 5s, 7/15/30 BB– 2,000,000 2,081,040 (United Airlines, Inc.), 4 3/4s, 7/1/24 BB– 2,700,000 2,871,126 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A 5s, 2/15/42 BBB 2,250,000 2,391,390 5s, 2/15/32 BBB 2,250,000 2,445,413 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 (Prerefunded 8/15/19) BBB 2,450,000 2,926,770 6 1/4s, 8/15/39 (Prerefunded 8/15/19) BBB 2,375,000 2,825,609 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa1 4,850,000 5,245,566 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 2,400,000 2,713,440 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 3,000,000 3,149,580 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5 1/2s, 1/1/43 BB–/P 1,050,000 1,055,303 (NCCD College Station Properties, LLC), Ser. A, 5s, 7/1/47 Baa3 1,000,000 1,025,890 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/39 Baa3 500,000 513,040 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/34 Baa3 750,000 783,158 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 1,605,000 1,711,684 Newark, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (AW Brown-Fellowship Leadership Academy), Ser. A, 6s, 8/15/32 BBB– 600,000 619,236 North TX, Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/8s, 12/1/42 BBB– 2,500,000 2,646,425 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/37 AA+ 3,000,000 1,092,420 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6 1/2s, 1/1/43 A2 5,300,000 6,483,702 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 (Prerefunded 1/1/18) A3 3,370,000 3,768,334 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7 3/4s, 11/15/44 B–/P 830,000 963,530 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6 1/4s, 5/9/53 (In default) † D/P 162,000 891 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15s, 11/15/49 (In default) † D/P 2,766,000 15,213 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05s, 11/15/46 (In default) † D/P 1,833,000 10,082 Tax-Free High Yield Fund     41 MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Texas cont. Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05s, 11/15/46 (In default) † D/P $317,000 $1,744 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45s, 11/15/38 (In default) † D/P 4,122,000 22,671 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/44 B+/P 2,550,000 2,541,101 (Air Force Village), 6 3/8s, 11/15/44 BBB–/F 4,000,000 4,394,560 (Buckingham Sr. Living Cmnty., Inc.), Ser. A, 5 1/2s, 11/15/45 BB/F 1,500,000 1,504,530 Travis Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A 5 1/4s, 8/15/42 BB+ 520,000 526,687 5s, 8/15/27 BB+ 500,000 524,355 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 4,500,000 5,213,340 TX Private Activity Surface Trans. Corp. Rev. Bonds (LBJ Infrastructure), 7s, 6/30/40 Baa3 4,500,000 5,369,175 (NTE Mobility), 6 7/8s, 12/31/39 Baa2 3,350,000 3,945,463 Uptown, Dev. Auth. Tax Increment Contract Tax Alloc. Bonds (Infrastructure Impt. Fac.), 5 1/2s, 9/1/29 BBB 1,000,000 1,085,150 103,911,736 Virginia (2.0%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 1/1/31 BB/P 575,000 579,393 Alexandria, Indl. Dev. Auth. Res. Care Fac. Mtge. Rev. Bonds (Goodwin House, Inc.), 5s, 10/1/45 BBB/F 1,500,000 1,589,385 Cherry Hill Cmnty., Dev. Auth. 144A Special Assmt. Bonds (Potomac Shores), 5.15s, 3/1/35 B/P 500,000 501,480 Chesterfield Cnty., Hlth. Ctr. Cmnty. Res. Care Fac. Rev. Bonds (Lucy Corr Village), Ser. A, 6 1/4s, 12/1/38 B–/P 1,450,000 1,195,786 Lexington, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Kendal at Lexington), Ser. A, 5 1/2s, 1/1/37 BB/P 1,460,000 1,479,009 Lower Magnolia Green Cmnty., Dev. Auth. 144A Special Assmt. Bonds, 5s, 3/1/35 B/P 855,000 849,690 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 2,100,000 2,397,381 VA State Small Bus. Fin. Sr. Lien Auth. Rev. Bonds (95 Express Lanes, LLC), 5s, 1/1/40 BBB– 4,500,000 4,684,770 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 5,100,000 5,887,440 19,164,334 42     Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.4%)* cont. Rating** Principalamount Value Washington (1.0%) Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5s, 4/1/30 BB+ $700,000 $728,392 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 1,600,000 1,725,856 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 (Prerefunded 7/1/19) Baa1 3,000,000 3,650,340 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,200,000 1,442,580 (Central WA Hlth. Svcs. Assn.), 4s, 7/1/36 Baa1 1,620,000 1,557,695 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Heron’s Key Oblig. Group), Ser. A, 7s, 7/1/50 ## B–/P 1,000,000 998,610 10,103,473 West Virginia (0.3%) Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 Baa3 500,000 516,485 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 2,330,000 2,413,787 2,930,272 Wisconsin (1.9%) Platteville, Redev. Auth. Rev. Bonds (UW-Platteville Real Estate), 5s, 7/1/32 BBB– 1,500,000 1,573,980 Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 800,000 870,352 (Trans. Infrastructure Properties), 5s, 7/1/42 BBB 3,500,000 3,602,725 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BB+/P 1,550,000 1,801,147 (St. Johns Cmntys. Inc.), Ser. A, 7 1/4s, 9/15/29 BB+/P 1,000,000 1,150,650 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 3,000,000 3,576,570 (Prohealth Care, Inc.), 5s, 8/15/39 A1 750,000 814,643 WI State Pub. Fin. Auth Sr. Living Rev. Bonds (Rose Villa, Inc.), Ser. A 6s, 11/15/49 BB–/P 1,000,000 1,071,120 5 3/4s, 11/15/44 BB–/P 500,000 528,285 5 1/2s, 11/15/34 BB–/P 1,685,000 1,772,350 WI State Pub. Fin. Auth. 144A Rev. Bonds (Church Home of Hartford, Inc.), Ser. A, 5s, 9/1/38 BB/F 1,500,000 1,469,775 18,231,597 Total municipal bonds and notes (cost $889,507,984) $956,335,131 PREFERRED STOCKS (1.2%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 5,325,000 $5,779,223 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 6,000,000 6,473,160 Total preferred stocks (cost $11,325,000) $12,252,383 Tax-Free High Yield Fund     43 UNITIZED TRUST (0.1%)* Shares Value CMS Liquidating Trust 144AF 400 $991,752 Total unitized trust (cost $1,206,477) $991,752 COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 10,751 14,961 Total common stocks (cost $8,077,612) $14,961 TOTAL INVESTMENTS Total investments (cost $910,117,073) $969,594,227 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $982,146,030. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. *** This security is in default of principal and interest. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1).  F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 25.3% Transportation 12.6 Education 10.9 44     Tax-Free High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $14,961 $— $— Total common stocks 14,961 — — Municipal bonds and notes $— $956,123,247 $211,884 Preferred stocks — 12,252,383 — Unitized trust — — 991,752 Totals by level $14,961 $968,375,630 $1,203,636 * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund     45 Statement of assets and liabilities 7/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $910,117,073) $969,594,227 Cash 2,190,231 Interest and other receivables 10,952,297 Receivable for shares of the fund sold 1,874,046 Receivable for investments sold 8,573,571 Prepaid assets 38,738 Total assets 993,223,110 LIABILITIES Payable for investments purchased 5,880,324 Payable for purchases of delayed delivery securities (Note 1) 1,547,814 Payable for shares of the fund repurchased 1,539,786 Payable for compensation of Manager (Note 2) 389,599 Payable for custodian fees (Note 2) 5,269 Payable for investor servicing fees (Note 2) 112,870 Payable for Trustee compensation and expenses (Note 2) 405,786 Payable for administrative services (Note 2) 3,885 Payable for distribution fees (Note 2) 218,843 Distributions payable to shareholders 794,437 Other accrued expenses 178,467 Total liabilities 11,077,080 Net assets $982,146,030 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,023,339,820 Undistributed net investment income (Note 1) 5,324,181 Accumulated net realized loss on investments (105,995,125) Net unrealized appreciation of investments 59,477,154 Total — Representing net assets applicable to capital shares outstanding $982,146,030 (Continued on next page) The accompanying notes are an integral part of these financial statements. 46     Tax-Free High Yield Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($765,886,888 divided by 61,811,486 shares) $12.39 Offering price per class A share (100/96.00 of $12.39)* $12.91 Net asset value and offering price per class B share ($11,827,532 divided by 952,664 shares)** $12.42 Net asset value and offering price per class C share ($66,341,797 divided by 5,342,536 shares)** $12.42 Net asset value and redemption price per class M share ($8,549,477 divided by 689,921 shares) $12.39 Offering price per class M share (100/96.75 of $12.39)† $12.81 Net asset value, offering price and redemption price per class Y share ($129,540,336 divided by 10,416,640 shares) $12.44 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund     47 Statement of operations Year ended 7/31/15 INTEREST INCOME $50,664,890 EXPENSES Compensation of Manager (Note 2) $4,670,960 Investor servicing fees (Note 2) 599,313 Custodian fees (Note 2) 16,019 Trustee compensation and expenses (Note 2) 37,371 Distribution fees (Note 2) 2,649,707 Administrative services (Note 2) 26,009 Other 332,719 Total expenses 8,332,098 Expense reduction (Note 2) (1,522) Net expenses 8,330,576 Net investment income 42,334,314 Net realized gain on investments (Notes 1 and 3) 5,597,883 Net unrealized appreciation of investments during the year 5,065,741 Net gain on investments 10,663,624 Net increase in net assets resulting from operations $52,997,938 The accompanying notes are an integral part of these financial statements. 48     Tax-Free High Yield Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $42,334,314 $44,092,590 Net realized gain / (loss) on investments 5,597,883 (9,484,864) Net unrealized appreciation of investments 5,065,741 39,905,401 Net increase in net assets resulting from operations 52,997,938 74,513,127 Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (1,541,786) (207,521) Class B (23,672) (3,123) Class C (120,251) (14,804) Class M (15,455) (2,004) Class Y (170,902) (14,149) From tax-exempt net investment income Class A (33,365,589) (37,203,684) Class B (441,002) (492,264) Class C (2,192,720) (2,282,749) Class M (328,185) (342,436) Class Y (4,994,756) (2,822,327) Increase (decrease) from capital share transactions (Note 4) 8,605,415 (53,560,602) Total increase (decrease) in net assets 18,409,035 (22,432,536) NET ASSETS Beginning of year 963,736,995 986,169,531 End of year (including undistributed net investment income of $5,324,181 and $5,550,766, respectively) $982,146,030 $963,736,995 The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund     49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A July 31, 2015 $12.27 .55 .12 .67 (.55) (.55) — — $12.39 5.48 $765,887 .80 4.28 17 July 31, 2014 11.85 .55 .42 .97 (.55) (.55) — — 12.27 8.47 807,290 .80 4.73 19 July 31, 2013 12.66 .57 (.83) (.26) (.55) (.55) —c — 11.85 (2.22) 843,916 .80 4.43 16 July 31, 2012 11.56 .60 1.10 1.70 (.60) (.60) —c —d 12.66 15.03 1,008,921 .81 4.94 13 July 31, 2011 11.77 .65 (.23) .42 (.63) (.63) —c —e 11.56 3.79 862,832 .80 5.74 14 Class B July 31, 2015 $12.29 .47 .13 .60 (.47) (.47) — — $12.42 4.91 $11,828 1.42 3.66 17 July 31, 2014 11.87 .48 .42 .90 (.48) (.48) — — 12.29 7.79 12,503 1.42 4.11 19 July 31, 2013 12.68 .49 (.83) (.34) (.47) (.47) —c — 11.87 (2.82) 13,324 1.42 3.82 16 July 31, 2012 11.58 .52 1.10 1.62 (.52) (.52) —c —d 12.68 14.33 13,768 1.43 4.32 13 July 31, 2011 11.79 .58 (.23) .35 (.56) (.56) —c —e 11.58 3.20 11,987 1.42 5.09 14 Class C July 31, 2015 $12.29 .45 .13 .58 (.45) (.45) — — $12.42 4.75 $66,342 1.57 3.51 17 July 31, 2014 11.88 .46 .41 .87 (.46) (.46) — — 12.29 7.54 60,957 1.57 3.96 19 July 31, 2013 12.69 .47 (.83) (.36) (.45) (.45) —c — 11.88 (2.97) 69,981 1.57 3.67 16 July 31, 2012 11.58 .50 1.11 1.61 (.50) (.50) —c —d 12.69 14.24 70,823 1.58 4.13 13 July 31, 2011 11.79 .57 (.23) .34 (.55) (.55) —c —e 11.58 2.99 40,797 1.57 4.98 14 Class M July 31, 2015 $12.27 .51 .12 .63 (.51) (.51) — — $12.39 5.20 $8,549 1.07 4.00 17 July 31, 2014 11.85 .52 .42 .94 (.52) (.52) — — 12.27 8.18 8,014 1.07 4.46 19 July 31, 2013 12.66 .53 (.82) (.29) (.52) (.52) —c — 11.85 (2.48) 8,543 1.07 4.16 16 July 31, 2012 11.57 .56 1.09 1.65 (.56) (.56) —c —d 12.66 14.68 9,357 1.08 4.68 13 July 31, 2011 11.77 .62 (.22) .40 (.60) (.60) —c —e 11.57 3.61 8,544 1.07 5.47 14 Class Y July 31, 2015 $12.31 .57 .13 .70 (.57) (.57) — — $12.44 5.79 $129,540 .57 4.51 17 July 31, 2014 11.89 .58 .42 1.00 (.58) (.58) — — 12.31 8.69 74,972 .57 4.93 19 July 31, 2013 12.70 .60 (.83) (.23) (.58) (.58) —c — 11.89 (1.99) 50,405 .57 4.65 16 July 31, 2012 11.59 .62 1.11 1.73 (.62) (.62) —c —d 12.70 15.38 103,030 .58 5.11 13 July 31, 2011 11.79 .68 (.22) .46 (.66) (.66) —c —e 11.59 4.17 58,265 .57 5.98 14 a  Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b  Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c  Amount represents less than $0.01 per share. d  Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Capital, which amounted to less than $0.01 per share outstanding as of August 22, 2011. e  Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 50 Tax-Free High Yield Fund Tax-Free High Yield Fund 51 Notes to financial statements 7/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through July 31, 2015. Putnam Tax-Free High Yield Fund (the fund) is a diversified series of Putnam Tax-Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income exempt from federal income tax. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are a combination of below-investment-grade and investment grade securities, and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. 52     Tax-Free High Yield Fund Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Tax-Free High Yield Fund     53 At July 31, 2015, the fund had a capital loss carryover of $106,998,800 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,073,566 $33,528,532 $36,602,098 * 4,270,473 N/A 4,270,473 July 31, 2016 17,411,277 N/A 17,411,277 July 31, 2017 33,971,635 N/A 33,971,635 July 31, 2018 14,743,317 N/A 14,743,317 July 31, 2019 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $90,367 recognized during the period between November 1, 2014 and July 31, 2015 to its fiscal year ending July 31, 2016. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from dividends payable, from defaulted bond interest, from market discount, and from amortization and accretion. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $633,419 to increase undistributed net investment income, and $633,419 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $91,479,626 Unrealized depreciation (30,908,429) Net unrealized appreciation 60,571,197 Undistributed ordinary income 1,381,149 Undistributed tax-exempt income 5,567,479 Capital loss carryforward (106,998,800) Post-October capital loss deferral (90,367) Cost for federal income tax purposes $909,023,030 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 54     Tax-Free High Yield Fund 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. Putnam Management has contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $477,317 ClassB 7,461 ClassC 39,049 ClassM 5,062 ClassY 70,424 Total $599,313 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,522 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $566, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Tax-Free High Yield Fund     55 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to March 21, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,855,965 ClassB 105,657 ClassC 646,069 ClassM 42,016 Total $2,649,707 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $48,879 and $663 from the sale of classA and classM shares, respectively, and received $7,269 and $46 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,269 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $168,943,209 $161,596,089 U.S. government securities (Long-term) — — Total $168,943,209 $161,596,089 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 5,977,639 $74,830,746 9,257,336 $109,855,299 Shares issued in connection with reinvestment of distributions 2,277,181 28,488,827 2,547,970 30,246,505 8,254,820 103,319,573 11,805,306 140,101,804 Shares repurchased (12,255,159) (153,443,969) (17,191,301) (203,192,342) Net decrease (4,000,339) $(50,124,396) (5,385,995) $(63,090,538) Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 112,802 $1,413,005 147,705 $1,761,752 Shares issued in connection with reinvestment of distributions 30,842 386,562 34,746 413,244 143,644 1,799,567 182,451 2,174,996 Shares repurchased (208,319) (2,601,427) (287,207) (3,383,417) Net decrease (64,675) $(801,860) (104,756) $(1,208,421) 56     Tax-Free High Yield Fund Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 1,135,456 $14,261,996 892,349 $10,700,633 Shares issued in connection with reinvestment of distributions 111,988 1,403,887 117,165 1,393,257 1,247,444 15,665,883 1,009,514 12,093,890 Shares repurchased (864,120) (10,800,088) (1,942,916) (22,813,563) Net increase (decrease) 383,324 $4,865,795 (933,402) $(10,719,673) Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 103,264 $1,290,469 56,031 $669,288 Shares issued in connection with reinvestment of distributions 25,405 317,823 26,358 312,877 128,669 1,608,292 82,389 982,165 Shares repurchased (91,988) (1,148,789) (149,873) (1,754,213) Net increase (decrease) 36,681 $459,503 (67,484) $(772,048) Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 8,507,598 $106,883,117 4,658,920 $55,276,258 Shares issued in connection with reinvestment of distributions 217,641 2,732,643 149,020 1,780,347 8,725,239 109,615,760 4,807,940 57,056,605 Shares repurchased (4,400,609) (55,409,387) (2,956,143) (34,826,527) Net increase 4,324,630 $54,206,373 1,851,797 $22,230,078 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Federal tax information (Unaudited) The fund has designated 95.66% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. Tax-Free High Yield Fund     57 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past fiveyears: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past fiveyears: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, ViceChair from 2005 to 2011, and Chairsince 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past fiveyears: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy; Great Lakes Science Center John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past fiveyears: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 58     Tax-Free High Yield Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past fiveyears: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Eversource Corporation, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past fiveyears: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past fiveyears: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: Prior to April 2014, served as Director of TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Tax-Free High Yield Fund     59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 60     Tax-Free High Yield Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Tax-Free High Yield Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2015	$87,009	$ — $13,198	$ — July 31, 2014	$79,211	$ — $12,913	$ — For the fiscal years ended July 31, 2015 and July 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $692,874 and $589,087 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
